Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is November 5, 2014. This application is a CON of 15/847,077 (12/19/2017 PAT 10622577) which is a CON of 14/533,166 (11/05/2014 PAT 9876186). This Office Action is in response to the amendment and remarks filed June 8, 2021. This action is a FINAL REJECTION.

Response to Arguments
Applicant’s arguments with respect to currently-amended claims 1 – 4 and newly-added claim 9 have been fully considered. Applicant’s amendment changed the scope of the claimed subject matter, thereby requiring further consideration and search of the prior art. Applicant’s arguments are moot because the new ground of rejection noted below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 – 8 recites “the second organic light emitting layer”. There is a lack of antecedent basis for this recitation because there is no prior reference to a second organic light emitting layer. As a result, Claim 1 is indefinite. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 1 based on the following suggested amendment (See MPEP § 2173.05(e) Section I.): 
1. (Currently Amended) An organic light emitting display device, comprising: 
a substrate having a first emitting region adjacent to a second emitting region; a first anode in the first emitting region; 
a first organic light emitting layer on the first anode and including a first emitting material to emit a first color; 


a charge generation layer between the first organic light emitting layer and the second organic light emitting layer; 
a second anode in the second emitting region; and 
a third organic light emitting layer on the second anode and including the second emitting material.

	Claims 2 – 4, 9 are indefinite because they are dependent on Claim 1, which is indefinite for the reason noted above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SEO ‘691(US 9,343,691 B2; effectively-filed August 8, 2014; “Light-emitting element, light-emitting device, electronic device, and lighting device”).
Regarding Claim 1: SEO ‘691 disclose an organic light emitting display device (FIG. 1; “Embodiment 1”; See Column 10, line 14 – Column 12, line 22), comprising:

    PNG
    media_image1.png
    615
    497
    media_image1.png
    Greyscale


a substrate 102 having a first emitting region 101R (“light-emitting element 101R “) adjacent to a second emitting region 101G (“light-emitting element 101G”); a first anode 104R (“lower electrode 104R”) in the first emitting region 101R; a first organic light emitting layer 108 (“light-emitting layer 108”) on the first anode 104R and including a first emitting material (“first light emitting substance”, Column12, line 1 – 2) to emit a first color 181 (“Light 181 emitted from the light-emitting element 101R through the 
Regarding Claim 2: SEO ‘691 discloses the device as claimed in claim 1, wherein the first color 181 is red (Column 11, line 15 – 17) and wherein the second color is green 182 (Column 11, line 17 – 19) or blue.
Regarding Claim 3: SEO ‘691 discloses the device as claimed in claim 1, wherein: the second organic light emitting layer 110 includes a third emitting material (“second emitting substance”) to emit light of a third color 183 (“Light 183 emitted from 
Regarding Claim 4: SEO ‘691 discloses the device as claimed in claim 1, further comprising: a cathode 120 ("…an upper electrode 120 over the light-emitting layer 110.”)over an entire surface of the substrate 102 and facing the first anode 104R and the second anode 104G (See FIG. 1), wherein the first organic light emitting layer 108 and the second organic light emitting layer 110 are between the cathode 120 and the first 104R and second 104G anodes (See FIG. 1).
Regarding Claim 9: SEO ‘691 discloses the device as claimed in claim 1, further comprising: a hole transfer layer 136 (“a hole-transport layer 136”) between the second organic light emitting layer 110 and the charge generation layer 116 (See FIG. 1); and an electron transfer layer 133 (“the electron-transport layer 133”) between the first organic light emitting layer 108 and the charge generation layer 116 (See FIG. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813